Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed March 21, 1973, committing him to an indeterminate prison term not to exceed three years, upon a conviction of attempted bribery, on his plea of guilty. Sentence modified, in the interest of justice, by changing it to a fine of $250 and a five-year term of probation; and case remitted to the Criminal Term for imposition of conditions of probation as specified in section 65.10 of the Penal Law. As so modified, sentence affirmed. Case also remitted to the Criminal Term for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd. 5). Under the circumstances of this case, it is our opinion that the sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.